Citation Nr: 0121196	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  98-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an earlier effective date of award of 
service connection for an acquired psychiatric disorder, 
prior to December 7, 1994.  

2.  The propriety of the initial staged 10 percent evaluation 
assigned for an acquired psychiatric disorder for the period 
from December 7, 1994, through October 6, 1999.  

3. The propriety of the 30 percent staged evaluation assigned 
for an acquired psychiatric disorder for the period beginning 
October 7, 1999.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

In September 1974 the RO furnished the veteran with a 
Statement of the Case which denied service connection for a 
psychiatric disorder.  A timely substantive appeal was not 
submitted in response to that Statement of the Case.  

On December 7, 1994, the veteran submitted a claim for 
service connection for an acquired psychiatric disorder.  The 
claim was denied by a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran appealed the denial to the 
Board of Veterans' Appeals (Board).  In March 1997 the Board 
reviewed the appeal and noted that the RO had taken up the 
issue of entitlement to service connection for a psychiatric 
disorder on a de novo basis instead of addressing the 
question of whether new and material evidence had been 
submitted to reopen the claim.  Inasmuch as the Board was 
then of the opinion that new and material evidence had been 
submitted to reopen the claim of service connection for a 
psychiatric disorder, the Board likewise addressed the issue 
on a de novo basis and remanded the claim for additional 
development.  Following additional development, the RO by a 
July 1998 decision granted service connection for an acquired 
psychiatric disorder effective from December 7, 1994, and 
assigned a 10 percent disability rating for the disorder.  In 
August 1998 the veteran submitted a notice of disagreement 
both with the effective date assigned for the grant of 
service connection, and with the 10 percent rating assigned 
for his neurosis.  By a VA Form 9 submitted in November 1998 
the veteran perfected his appeal.  By an August 2000 rating 
decision the RO, in pertinent part, granted an increased 
rating to 30 percent disabling for an acquired psychiatric 
disorder effective from October 7, 1999.  


REMAND

In a letter submitted in February 2001, the veteran's 
representative informed that the veteran requests a hearing 
before a member of the Board at the RO (a Travel Board 
hearing).  Accordingly, due process requires that the case be 
remanded to the RO for scheduling of a Travel Board hearing.

The case is remanded for the following action:

The veteran should be accorded a Travel 
Board hearing before a member of the 
Board traveling to the RO for the 
purpose of conducting such hearings.  
After the Board hearing at the RO has 
been conducted, the case should be 
returned to the Board for further 
consideration, without further action by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




